     Case 18-09108-RLM-11   Doc 487 Filed 05/13/19 EOD 05/13/19 13:25:17     Pg 1 of 1
                            SO ORDERED: May 13, 2019.




                            ______________________________
                            Robyn L. Moberly
                            United States Bankruptcy Judge

                       UNITED STATES BANKRUPTCY COURT                 SGENERIC (rev 12/2017)
                             Southern District of Indiana
                              46 E. Ohio St., Rm. 116
                               Indianapolis, IN 46204
In re:

USA Gymnastics,                                     Case No. 18−09108−RLM−11
          Debtor.

         ORDER GRANTING MOTION TO EXTEND TIME TO FILE MISCELLANEOUS
                      DOCUMENTS/INSTALLMENT PAYMENT

An Agreed Motion to Extend Time to File Objection was filed on May 13, 2019, by
Creditor Committee Tort Claimants Committee.

IT IS ORDERED that the Agreed Motion to Extend Time to File Objection is GRANTED.
The time for filing is extended to May 30, 2019.

Attorney for Creditor Committee Tort Claimants Committee must distribute this order.

                                          ###
